COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Lemons
Argued at Chesapeake, Virginia


CHARLES B. RICHARDSON, IV
                                    MEMORANDUM OPINION * BY
v.   Record No. 2155-98-1      CHIEF JUDGE JOHANNA L. FITZPATRICK
                                       DECEMBER 28, 1999
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                     Johnny E. Morrison, Judge

          Dianne G. Ringer, Senior Assistant Public
          Defender, for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Charles B. Richardson, IV (appellant) was convicted in a

jury trial of statutory burglary while armed, use of a firearm

in the commission of a felony, and aggravated sexual battery.

The sole issue raised is whether the identification evidence

linking appellant to the crimes was sufficient to support the

convictions.   Finding no error, we affirm.

                                I.

     When the sufficiency of the evidence is challenged on

appeal, we determine whether the evidence, viewed in the light

most favorable to the prevailing party, and the reasonable


     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
inferences fairly deducible from that evidence support each and

every element of the charged offense.    See Moore v.

Commonwealth, 254 Va. 184, 186, 491 S.E.2d 739, 740 (1997); Derr

v. Commonwealth, 242 Va. 413, 424, 410 S.E.2d 662, 668 (1991).

"In so doing, we must discard the evidence of the accused in

conflict with that of the Commonwealth, and regard as true all

the credible evidence favorable to the Commonwealth and all fair

inferences that may be drawn therefrom."    Watkins v.

Commonwealth, 26 Va. App. 335, 349, 494 S.E.2d 859, 866 (1998).

The jury's verdict will not be set aside unless it is plainly

wrong or without evidence to support it.    See Code § 8.01-680;

Canipe v. Commonwealth, 25 Va. App. 629, 644, 491 S.E.2d 747,

754 (1997).

     The evidence established that on November 4, 1997, three

masked men with guns forced their way into Lakita Henderson's

apartment.    She recognized two of the assailants, Archie

Bazemore and Clayton Mabry, but had never seen appellant before

that night.   Bazemore and Mabry ransacked the apartment while

the third man ordered Henderson to remove her clothes, ripped

her shirt, pulled off her bra and rubbed her breasts.    The

incident lasted five to ten minutes and occurred shortly after

Derrick Jones, Henderson's boyfriend, left the apartment.

     When the police arrived, Henderson described the third

assailant as a black male, with medium brown hair, approximately

5'6" tall and 145 pounds, wearing dark pants and a dark

                                - 2 -
sweatshirt.    Jones testified that when he left the victim's

apartment he saw Bazemore, Mabry and appellant standing in an

upstairs hallway and all were wearing dark clothes.   The victim

identified appellant from a photo array two days after the

attack.   In identifying appellant's photograph, she concentrated

on the eyes.   She testified at trial that she could distinctly

recall his eyes because he "was as close--maybe as close--to me

as this microphone."   She also identified appellant at trial as

the third participant.

      In short, there was direct evidence of appellant's guilt

based upon the victim's out-of-court and in-court

identifications.   Additionally, there was strong circumstantial

evidence, including Jones's statement that appellant was present

in the hallway with the two other participants immediately

before the crime, which supported the jury's conclusion that

appellant was one of the three perpetrators involved.   The jury

was free to reject appellant's alibi testimony, and its

conclusion was not plainly wrong or without evidence to support

it.   See Phan v. Commonwealth, ___ Va. ___, ___, ___ S.E.2d ___,

___ (1999) ("In view of the identification testimony of the

numerous witnesses, the defendant's alibi testimony that the

jury apparently rejected, . . . the evidence when considered as




                                - 3 -
a whole is sufficient to support the convictions.").

Accordingly, appellant's convictions are affirmed.

                                                       Affirmed.




                              - 4 -